Citation Nr: 0734171	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hypoplastic left kidney.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Also in August 2007, additional evidence was submitted that 
had not yet been reviewed by the RO.  As the veteran has 
waived RO consideration of this evidence, the Board has 
considered all evidence of record in adjudicating his appeal.  
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  In a rating decision dated in June 1987, the RO in Waco, 
Texas, denied the veteran's claim for service connection for 
a hypoplastic left kidney.  The veteran did not appeal that 
decision.  

2.  Evidence received since the June 1987 decision does not 
raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
hypoplastic left kidney.  


CONCLUSIONS OF LAW

1. The June 1987 rating decision that denied entitlement to 
service connection for a hypoplastic left kidney is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been received and the 
claim of entitlement to service connection for a hypoplastic 
left kidney may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen previously denied claims, VA must notify 
the claimant of the bases for the last final denial of his 
claim, the evidence and information needed to reopen the 
claim, and the evidence and information needed to 
substantiate the underlying claim.  Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  

VA satisfied the duty to notify by means of letters dated in 
May 2003 and February 2007.  The May 2003 letter informed the 
veteran that his claim had previously been denied and that 
new and material evidence was required to reopen the claim.  
He was told that new evidence was evidence submitted to VA 
for the first time and that, in order to be considered 
material evidence, the evidence had to relate to an 
unestablished fact necessary to substantiate the claim.  This 
letter also informed the veteran of the requirements to 
substantiate his underlying claim and of his and VA's duties 
in obtaining evidence.  He was told to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  

In the February 2007 letter, the veteran was provided with 
additional notice regarding new and material evidence, 
including that in order to be material, the evidence must 
pertain to the reason that his claim was previously denied 
and must raise a reasonable possibility of substantiating his 
claim.  This letter also notified the veteran as to 
assignment of disability ratings and effective dates.  In 
August 2007, the veteran indicated that he had no additional 
evidence to submit.  

Although notice as to assignment of disability ratings and 
effective dates did not precede the initial adjudication by 
the RO no prejudice to the veteran can result.  In this 
regard, the Board is denying his claim, rendering moot any 
questions as to these downstream elements.  

While these notice letters did not inform the veteran of the 
stated bases for the last final denial of his claim, that his 
hypoplastic left kidney is a congenital defect and not 
aggravated by service, he was informed that evidence 
sufficient to reopen his claim must relate to an 
unestablished fact, which a reasonable person would 
understand to be that fact, the absence of which, prevented 
grant of service connection for his earlier claim.  See 
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007) (the 
essential fairness of an adjudication is not affected by a 
notice defect where a reasonable person would understand what 
was needed from the notice provided).  

Furthermore, the veteran has demonstrated actual knowledge of 
what evidence was needed to reopen his claim.  In a statement 
dated in October 2004, the veteran argued that the medical 
evidence was insufficient to deny his claim, including 
service medical records.  In so doing he stated, "[t]he 
radiology department at the hospital at Clark AB, identified 
my left kidney as a possible hypoplastic kidney on a 
congenital basis rather then (sic) acquired and not a 
confirmed fact as you stated." In a seven page statement, 
apparently submitted at the time of a scheduled conference 
with a Decision Review Officer in March 2005, the veteran 
referred to the VA examination conducted just prior to the 
June 1987 decision.  In so doing, he reported that the 
examiner "stated that the evidence did not show the 
condition with my kidney was aggravated during my military 
service."  As the veteran clearly understood the bases for 
the June 1987 denial of his claim, and thus understood the 
evidence needed to reopen his claim, the failure on the part 
of the RO to include this information in a separate notice 
letter has not resulted in any prejudice to the veteran.  See 
Id. (the essential fairness of an adjudication is not 
affected by a notice defect where the defect is cured by 
actual knowledge on the part of the claimant).  

Additionally, and independent of the above discussion that 
the veteran has not been prejudiced by specific notice of he 
bases for the last final denial of his claim, the record 
shows that, during the pendency of his appeal, he was 
provided with the source document that stated those bases.  
Freedom of Information Act Privacy forms, from March, June, 
and August 2003, show that the veteran was provided with 
copies of his records in response to his requests for copies 
of all rating decisions.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  In 
August 2005, the veteran was afforded an appropriate physical 
examination, followed by a sonogram of his left kidney in 
October 2005; reports of the examination and the sonogram are 
of record.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain conditions, including congenital or developmental 
defects, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Service 
connection may not be granted for defects of congenital or 
developmental origin.  VAOPGCPREC 82-90.

Where the determinative issue involves causation or a 
diagnosis of a complex nature, evidence from lay persons will 
generally not be considered competent evidence.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Service connection for hypoplastic left kidney was initially 
denied in a June 1987 rating decision.  The basis for that 
denial was that the veteran's hypoplastic left kidney was 
considered a constitutional or developmental abnormality and 
not a condition for which service connection may be 
established and that the evidence did not show that this 
condition was aggravated by service.  That same month, he was 
informed of this decision and, by means of an enclosed VA 
Form 4107, of his appellate rights.  He did not appeal and, 
thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the June 1987 
decision included service medical records and a report of a 
VA examination, dated in April 1987.  

Even though the RO appears to have reopened the claim (see 
May 2006 Supplemental Statement of the Case), the Board must 
still determine whether new and material evidence has been 
submitted, regardless of the RO action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

Since the June 1987 decision, VA treatment records, treatment 
records from Fairfax Family Health Care, and a report of a VA 
examination conducted in August 2005, have been associated 
with the claims file.  Of these records, none contain 
evidence that the veteran's left kidney disorder is other 
than congenital.  

Indeed, the only evidence addressing the etiology of the 
veteran's left kidney disorder is evidence unfavorable to his 
claim to reopen.  A September 2002 VA opinion, contained in 
an examination report addressing an unrelated disability, 
remarked that a "sonagram did discover only one kidney with 
absence of the left kidney more than likely which is a 
congenital defect anomaly."  In August 2005, the veteran 
underwent a physical examination, which included a review of 
the veteran's claims file.  The examiner commented on the 
history found in service and post-service medical records.  
He then opined that it was as likely as not that the 
veteran's hypoplastic left kidney was not aggravated by 
military service.  The examiner provided a rationale for this 
opinion, stating that he based his opinion on the hypoplastic 
left kidney being a congenital anomaly.  

This examiner stated that he was withholding a final 
diagnosis because he had ordered further diagnostic studies 
to determine if there was any change in his hypoplastic 
kidney from previous reports.  He explained that he did so to 
determine if the left kidney had become functional, which was 
contended by the veteran at the time of the examination.  In 
October 2005, a sonogram of the veteran's left kidney was 
conducted.  A report dated that same month stated that the 
veteran's left kidney is small, measuring 6.8 centimeter and 
is echogenic.  An impression was rendered of "[f]indings 
consistent with hypoplastic left kidney."  This impression 
provides no diagnosis different than that already of record.  
As it is cumulative of previous evidence, it is not both new 
and material.  

In a statement received in March 2003, the veteran stated his 
belief that his claim should be granted because diagnostic 
test results in 2002 showed that his left kidney was absent, 
as opposed to findings during service that his left kidney 
was one third normal size.  The Board finds that the 
veteran's opinion regarding diagnostic tests is not new and 
material evidence, as interpretation, limitations, and the 
significance of such tests involve medical questions far too 
complex to lend themselves to the opinion of a person without 
demonstrated medical knowledge.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Similarly, his hearing 
testimony as to medical diagnosis or causality may not 
constitute new and material evidence.  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  

Because the evidence submitted since the June 1987 decision, 
when considered alone or with all evidence of record, does 
not raise a reasonable possibility of substantiating the 
veteran's claim, the veteran's claim for entitlement to 
service connection may not be reopened.  


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a 
hypoplastic left kidney; the appeal is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


